PD-0469&0470&0471&0472-15
                                                                         COURT OF CRIMINAL APPEALS
                                                                                         AUSTIN, TEXAS
                                                                      Transmitted 10/16/2015 12:13:11 PM
October 16, 2015                                                        Accepted 10/16/2015 12:34:09 PM
                                                                                          ABEL ACOSTA
                                   IN THE                                                         CLERK
                         COURT OF CRIMINAL APPEALS

JOHN B. ISBELL,                            §
    APPELLANT                              §
V.                                         §         NO. PD-0469-15
                                           §
THE STATE OF TEXAS,                        §
     APPELLEE                              §

                   STATE’S MOTION TO EXTEND TIME TO FILE
                            BRIEF ON THE MERITS

        COMES NOW the State of Texas, by and through Sharen Wilson, the

Tarrant County Criminal District Attorney and files this motion to extend the time

to file the State’s Brief on the Merits.

                                               I.

        On September 16, 2015, this Court granted the State’s Petition for Review

of a decision by the Second Court of Appeals in Isbell v. State, No.

02-14-00124(-127)-CR, 2015 WL 1407749 (Tex. App.—Fort Worth March 26,

2015) (mem op., not designated for publication).

                                               II.

        The current deadline for filing the State's brief is October 16, 2015. The

State now requests an extension of 30 days (until November 16, 2015) to file the

State’s brief. The State has not previously requested an extension of time to file

this brief.

                                               1
                                         III.

      This extension is not for the purposes of delay, but rather so that

undersigned counsel may adequately set forth the State’s position in its grounds for

review. The undersigned has been working not only on this brief, but on the State’s

reply briefs in Ervin v. State, No. 08-15-00025-CR and Davis Logan v. State, No.

02-15-00140-CR.

      Wherefore, the State prays that the Court grant an extension of 30 days to

November 16, 2015 for filing the State’s brief on the merits.




                                          2
                                                     Respectfully submitted,

                                                     SHAREN WILSON
                                                     Criminal District Attorney
                                                     Tarrant County, Texas

                                                     DEBRA WINDSOR
                                                     Assistant Criminal District Attorney
                                                     Chief, Post-Conviction
                                                     Tarrant County, Texas

                                                     /s/ James Gibson_____________
                                                     JAMES GIBSON, Assistant
                                                     Criminal District Attorney
                                                     401 W. Belknap Street
                                                     Fort Worth, Texas 76196-0201
                                                     (817) 884-1687
                                                     FAX (817) 884-1672
                                                     State Bar No. 00787533
                                                     COAAppellateAlerts@TarrantCounty.com



                                         CERTIFICATE OF SERVICE

          A copy of the State's Motion to Extend Time to File Brief on the Merits has

been e-served to opposing counsel, the Hon. Barry G. Johnson, Barrygj@aol.com,

2821 E. Lancaster, Fort Worth, Texas 76103, on October 16, 2015.


                                                           /s/ James Gibson
                                                           JAMES GIBSON
H:\GIBSON.G17\MOTIONS\Isbell; ext to file pdr.docx




                                                       3